Citation Nr: 1219884	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical care. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954, and died in 2004.  The appellant is his surviving spouse. 

In November 2009, the Board of Veterans' Appeals (Board) remanded this case to the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) for additional development. 

Additional records and copies of signed consent forms were obtained, as was clarification of a May 2006 VA opinion. 

The appellant and her granddaughter provided hearing testimony before the undersigned Veterans Law Judge at a Travel Board hearing in March 2008.  The transcript of that hearing is of record and associated with the claims folder. 

This issue was the subject of a Board decision in May 2011.  However, a November 2011 United States Court of Appeals for Veterans Claims (Court) order, implementing a November 2011 Joint Motion for Remand (JMR), vacated that decision and remanded it for further action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

In the November 2009 remand, the Board instructed the RO to seek to obtain the treatment records of any and all home health nurses or aides, and associate those records with the claims folder.  The Board further instructed that, if it was determined that home health care, either VA, or non VA, did not undertake any treatment of the Veteran, that this finding should be clearly stated in the RO's adjudication of this claim.

In January 2010, the RO informed the Appellant that it had requested treatment records of any and all home health nurses or aids provided through the Miami VA Medical Center.  While a large volume of VA medical records were associated with the Veteran's claims file, no records from home health nurses or aids have been associated with the claims folder.  

In its May 2011 decision, the Board found substantial compliance with the November 2009 remand instructions.  However, the November 2011 JMR indicated the parties' agreement that the May 2011 Board decision was inadequate because, while an apparent search of the Veteran's VA medical records failed to show any home health care nurse or aid records, it was not clearly stated by the RO that it searched specifically for home health care records, and found none.  In the JMR, the parties agreed that the Board had inadequately explained how the prior November 2009 Board remand instructions had been substantially complied with, when the RO did not specifically and clearly state that it had searched for home health care records, and found none.




As noted, the January 2010 notice letter indicated that it had requested treatment records of any and all home health care records, and voluminous VA medical records were obtained and associated with the Veteran's claims file.  However, as the JMR essentially indicates that the failure of the RO to specifically state that there are no home health care records available is a critical failure of the duty to comply with remand orders, the Board finds it must remand this claim again in order that the RO clarify its effort to obtain such records.

Based on the above, this case is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2012). Expedited handling is requested.) 

1.  The RO should ask the appellant to provide the names and addresses, as well as the dates of treatment, of any health care providers, both VA and non-VA, who might have medical evidence relevant to this case that is not currently on file.  After securing any appropriate consent from the appellant, VA should obtain any such records that have not previously been associated with the VA claims folder.  If VA is unsuccessful in obtaining any medical records identified by the appellant, it should inform the appellant of this and request her to provide copies of the outstanding medical records. 

2.  After obtaining an appropriate release of information from the appellant, the RO should seek to obtain the treatment records of any and all home health nurses or aides and associate those records with the claims folder.  If it is determined that home health care, either VA or non-VA did not undertake any treatment of the Veteran, this finding MUST be clearly stated in the RO's readjudication of the issue. 

3.  Thereafter, the RO should take such additional development action as it deems proper with respect to the claim on appeal.  VA will then readjudicate the issue currently on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case and should be afforded an appropriate opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012). 

      CONTINUED ON NEXT PAGE







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



